Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, which are a computer-implemented method, a computer program product, and a computer system respectively, including the features of a method, identifying, a table header on the table, the table header being associated with a name and a volume of a product, wherein identifying the table header includes: filtering information which is unrelated to the name and the volume of the product in the document by using natural language processing that analyzes and understands text, languages and information in the document, identifying temporal context associated with the product, the temporal context being used to aggregate the volume of the product; identifying spatial context associated with the product, the spatial context being used to aggregate the volume of the product; mapping, the extracted context including the name and the volume of the product with the name of the product in the table to an associated name of the product based on a pre-defined product ontology, wherein the pre-defined product ontology encompasses representation, formal naming and definition of categories, properties and relations of products, wherein the pre-defined product ontology has a hierarchical structure indicating which product is part of another product; summarizing, the volume of the product with the associated name of the product based on the pre-defined product ontology; and outputting, by one or more processors, the associated name and summarized volume of the product are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177